Filed 5/17/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 95







State of North Dakota, 		Plaintiff and Appellee



v.



Jeffrey Edward Sandoval, Jr., 		Defendant and Appellant







No. 20110300







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Pamela A. Nesvig, Assistant State’s Attorney, Courthouse, P.O. Box 5518, Bismarck, N.D. 58506-5518, for plaintiff and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for defendant and appellant; submitted on brief.

State v. Sandoval

No. 20110300



Per Curiam.

[¶1]	Jeffrey Sandoval appeals from an amended criminal judgment after the district court revoked his probation and ordered him to serve a sentence longer than the original sentence the court imposed after he pled guilty to a felony and two misdemeanors.  Sandoval argues the district court abused its discretion when it revoked his probation and it imposed an illegal sentence upon him when it amended three criminal judgments after revoking his probation, because the court imposed a longer sentence than it did under the original plea agreement.  We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner